Citation Nr: 1738478	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the right upper extremity, to include as secondary to a service-connected cervical spine condition and/or as due to an undiagnosed illness.

2.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to a service-connected cervical spine condition and/or as due to an undiagnosed illness. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2001 to May 2005 with service in Iraq from April 2003 to March 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded these claims in January 2014 and December 2016.

The December 2016 Board remand also remanded the issues of an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A May 2017 rating decision from the Agency of Original Jurisdiction (AOJ) granted a 100 percent evaluation for PTSD for the entire period on appeal.  This is considered a full grant of the benefits on appeal for PTSD and renders the issue of TDIU moot.  These issues will not be discussed further herein.

In July 2013, the Veteran presented sworn testimony during a Travel Board hearing in Huntington, West Virginia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded a VA examination to address his claims of bilateral upper extremities most recently in March 2017.  The examiner diagnosed the Veteran with left ulnar neuropathy and concluded that he did not have any other left or right upper extremity disorder.  He further concluded that the Veteran's left ulnar neuropathy was not related to his service-connected cervical spine disability.  However, the examiner failed to address whether the diagnosed left ulnar neuropathy was directly related to service based on his in-service complaints of bilateral arm pain and numbness in the hands and fingers.  Further, he did not provide an opinion on whether the Veteran's undiagnosed complaints of numbness in the bilateral hands and fingers could be part of an undiagnosed illness related to his service in the Persian Gulf.  In light of these deficiencies, these claims must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the original March 2017 VA medical examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original March 2017 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.  Any necessary testing, to include EMG testing, should be performed.

The examiner should address the following questions:

a. Please identify any diagnosed disorders manifested by numbness, pain, or other symptoms in the right and/or left upper extremities.  For each currently diagnosed disorder, please state whether it is at least as likely as not (a 50 percent probability or greater) that such disorder had its onset in service or is otherwise etiologically related to his active service.  Specifically, address the diagnosis of left ulnar neuropathy and whether it is related to his symptoms of left arm pain and numbness in service.  Please also indicate which of the Veteran's left upper extremity symptoms are due to left ulnar neuropathy.

b. If an underlying cause/etiology of the Veteran's reported bilateral upper extremity complaints cannot be identified, please state whether the Veteran's bilateral upper extremity complaints (including numbness) are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




